Giegerich, J.
The defendant is not charged with a violation of the Liquor Tax Law, but of section 290 of the Penal Code. The penalties and disadvantages following a conviction for the former, therefore, would not fall upon him in this case. (Liquor Tax Law, Laws of 1896, Secs. 34, 36.) While it is true that the defendant might have been proceeded against under the provisions of the Liquor Tax Law, it is equally true that such provisions are not exclusive; but the two acts can stand together. As was said by the court in People &c. v. Koenig (9 App. Div. pp. 436, 439) : “ It might further be suggested that the actions in question have not the same object. The provisions of the Penal Code upon this subject have in view the protection of children, while those of the Liquor Tax Law relate entirely to the regulation of the liquor traffic.” Applying these observations to the case at bar, it is evident that there are not any exceptional features which render it desirable and proper that the trial should be had before a jury rather than by the justice of the Court of Special Sessions.
Motion denied.